Citation Nr: 9902314	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  91-45 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from June 1941 to November 
1944.

The Board of Veterans Appeals (Board) notes that in its 
previous remand, the Board specifically requested that the 
regional office (RO) obtain a medical opinion as to the 
degree of medical probability that any residual disability 
related to the veterans stroke in April 1990 was causally 
related to any treatment or failure to treat by the 
Department of Veterans Affairs (VA) in April 1990, including 
specifically the question of whether any of the current 
disability could have been precluded or ameliorated by 
different VA treatment when the veteran first presented on 
April 10, 1990.  In addition, if it was not feasible to 
conclude whether any additional disability resulted from VA 
treatment or failure to treat without resort to speculation, 
or if it was not feasible to quantify any degree of potential 
amelioration that might have resulted from alternative VA 
actions without resort to speculation, this was to be 
indicated in the requested opinion.  The Board notes that the 
RO sought and ultimately obtained an opinion pursuant to the 
Boards request in May 1998.  The Board has reviewed this May 
1998 opinion and finds that it does not provide all of the 
information which was requested in the Boards remand of 
September 1996.  Consequently, the Board finds that remand is 
again warranted for further medical development.  Stegall v. 
West, 11 Vet. App. 268 (1998).

With respect to the medial opinion of May 1998, the Board 
first notes that the examiner indicated that had the veteran 
received the anticoagulation on April 10, 1990, there was 
no way of knowing whether he would have been better off, no 
better, or even worse off.  Thereafter, it was noted that a 
small portion of patients on heparin have intracranial 
bleeding and so the veterans condition could have worsened.  
It was also noted that he could have improved a great deal 
with anticoagulation and been left with a little right-sided 
weakness.  Lastly, the examiner believed that the veterans 
condition could have remained unchanged and had no benefit or 
harm from the anticoagulation.  He went on to comment that a 
few have had a dramatic response, and that it was currently 
unclear and not unequivocally proven that acute 
anticoagulation had a beneficial effect.  He then stated that 
[i]t was known that TPA when given acutely following stroke 
can improve outcome, and that [i]t seems likely that 
heparin might also be beneficial particularly when given 
early.

The examiner then stated that it was likely that the veteran 
had a residual from the 1990 stroke that lasted at least 
until 1991 and likely to 1993, and possibly even to today.  
He also indicated that the right hemiparesis could have made 
injury to the right foot more likely and have resulted in 
eventual right lower leg amputation and another stroke.  The 
examiner believed that it was possible that had the veteran 
been admitted on April 10 and treated with heparin when his 
symptoms worsened, he would not have been left with a right 
hemiparesis and would have not had these medical 
complications.  In terms of probabilities, however, treatment 
with heparin only occasionally improved outcome.  The 
examiner concluded by indicating that [t]his man did not 
receive the best available care.

Based on the above noted opinion, the Board still does not 
sufficiently know the degree of medical certainty that 
additional disability resulted from VA treatment or failure 
to treat.  While the opinion does indicate that it was 
possible that had the veteran been admitted on April 10 and 
treated with heparin when his symptoms worsened, he would not 
have been left with a right hemiparesis and would have not 
had certain medical complications, the Board is unable to 
assess the degree of medical probability that such a 
relationship existed, especially given the examiners 
previous comments that had the veteran received the 
anticoagulation on April 10, 1990, there was no way of 
knowing whether he would have been better off, no better, or 
even worse off.  The Board also notes that it had requested 
that any examiner indicate whether it was not feasible to 
conclude whether any additional disability resulted from VA 
treatment or failure to treat without resort to speculation, 
or if it was not feasible to quantify any degree of potential 
amelioration that might have resulted from alternative VA 
actions without resort to speculation.  Therefore, the Board 
finds that if the degree of medical probability can not be 
provided without resort to speculation, the examiner must 
specifically express this opinion. 

In addition, the Board notes that it is unclear from the 
examiners opinion whether his statement that [t]his man 
did not receive the best available care, refers solely to 
the treatment or lack of treatment associated with the 
veterans outpatient examination on April 10, 1990 or was 
meant to also include any subsequent medical care rendered to 
the veteran on and after April 12, 1990.

Finally, the Board notes that the April 1998 examiner 
apparently did not have an opportunity to review any of the 
veterans medical records dated prior to 1990, and a review 
of the claims folder refects that there are medical records 
dated prior to 1990 which reference periodic treatment for 
hypertension.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of a relationship between 
medically substantiated increased or 
additional disability with respect to the 
veterans April 1990 stroke and VA 
treatment would be pertinent to the 
veterans claim for benefits under 38 
U.S.C.A. § 1151.

2.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veterans claims file (including 
the VA and private medical records dated 
earlier than 1990 and this remand) to be 
reviewed, preferably by the same 
physician who provided the medical 
opinion in April 1998, in order to 
formulate responses to the following 
questions:

(a) What is the degree of medical 
probability that there was any increased 
or additional disability with respect to 
the veterans April 1990 stroke as a 
result of training, hospitalization, 
medical or surgical treatment, or 
examination at the VA; and

(b) If the physician believes that 
increased or additional disability due to 
stroke resulted from training, 
hospitalization, medical or surgical 
treatment, or examination at the VA, the 
physician is respectfully asked to 
quantify and identify the increment of 
increased or additional disability.

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinions, the RO should schedule such an 
examination.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for 
residuals of a stroke.

5.  Upon completion of the above, the RO 
should again review the record.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 

- 2 -
